Citation Nr: 1315753	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-37 066A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1989.  She had subsequent National Guard and Reserve service from May 1993 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD with major depression and assigned a 30 percent disability rating, effective June 12, 2008, the date the claim for service connection was received.  Thereafter, the Veteran's file was transferred to the RO in Albuquerque, New Mexico.  

In the October 2009, the RO increased the initial rating for the Veteran's service-connected PTSD with major depression to 50 percent, effective August 11, 2009.  In a September 2012 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD with major depression to 70 percent, effective June 12, 2008, the date the claim for service connection was received.  However, as the grants do not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2010, the Veteran withdrew her request for a personal hearing at the RO.  See 38 C.F.R. § 20.704 (2012).  


FINDINGS OF FACT

1.	The Veteran served on active duty from January 1986 to October 1989.  She had subsequent National Guard and Reserve service from May 1993 to September 1996.

2.	On February 27, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement dated January 31, 2013, indicating that she is satisfied with RO's September 2012 decision which increased her initial rating for service-connected PTSD with major depression to 70 percent, effective June 12, 2008.  On February 27, 2013, the Veteran's representative submitted a motion to withdraw the current appeal and requested that the case be returned to the agency of original jurisdiction.  Thus, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


